Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 Feb 2021 have been fully considered but they are not persuasive. Applicant asserts, in relevant part, that:
Nowhere, does Modica teach or suggest "customizing an exception event handler for a delivery system with a respective ruleset to detect respective types of delivery exceptions for each carrier of one or more carriers; ...translating, by the exception event handler using the respective ruleset, sets of codes within the incoming messages of the incoming message stream that correspond to (i) one or more occurrences of the respective types of the delivery exceptions, wherein each respective one of the sets of codes is unique to each carrier of the one or more carriers, and (ii) one or more automated corrective measures in response to the respective types of the delivery exceptions for the each carrier," as required by amended independent claim 1.

Applicant’s remarks, p. 11. 
This is not persuasive. Modica discloses that exception triggers including exception type can be carrier specific and that the carrier data is mapped to normalized data. See Modica, paragraphs [0029], [0052], [0058], and [0059]. Modica also discloses that the system can determine whether an exception is a candidate for automated resolution and have carrier specific rules for automated resolutions. Modica, paragraphs [0085], [0090]. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. 
Applicant otherwise alleges that the additionally cited references fail to remedy the asserted defects with Modica. For the reasons set forth above, this is . 

Claim Objections
Claim 4 is objected to because of the following informalities: the period at the end of the claim has been amended to a semicolon, and this amendment is not marked properly. For the purposes of examination, this is being treated as a period and unintentional change. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0165635 to Modica et. al. (“Modica”).
Claims 1 and 11
Modica discloses the following elements:
A system comprising: ([0028] a system; [0032] systems and methods)
one or more processors; ([0033] processing units)
and one or more non-transitory storage media storing computing instructions configured to run on the one or more processors and perform: ([0109] read and modify (RAM) memory, read only memory (ROM), and/or hard drive; [0111] computer executed instructions)
customizing an exception event handler for a delivery system with a respective ruleset to detect respective types of delivery exceptions for each carrier of one or more carriers; ([0029] triggers may be carrier specific; [0058] carrier specific data mapping for multiple carriers; [0059] data mapping includes exception type)
monitoring a queue of incoming messages of an incoming message stream, wherein the incoming messages are received from the one or more carriers indicating status information for shipments being handled by the one or more carriers; ([0036] ingest modules make application programming interface (API) calls to collect tracking data for individual carriers; [0040] ingest modules can gather data from multiple sources; see table 3 in paragraph [0071] for queue)
translating, by the exception event handler using the respective ruleset, sets of codes within the incoming messages of the incoming message stream that correspond to (i) one or more occurrences of the respective types of the delivery exceptions, wherein each respective one of the sets of codes is unique to each carrier of the one or more carriers, and ([0052] 
(ii) one or more automated corrective measures in response to the respective types of the delivery exceptions for the each carrier; ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific)
detecting a first delivery exception of the respective types of the delivery exceptions for a first incoming message of the incoming message stream from a first carrier regarding first status information for a first shipment of products being handled by the first carrier, based on the first incoming message being encoded at least in part with a first set of codes of the sets of codes that corresponds to the first delivery exception, wherein the incoming messages comprise the first incoming message, the one or more carriers comprise the first carrier, the status information comprises the first status information, the shipments comprise the first shipment of products, and the first set of codes is unique to the first carrier; ([0036] ingest modules make application programming interface (API) calls to collect tracking data for individual carriers; [0040] ingest modules can gather data from multiple sources; see table 3 in paragraph [0071] for queue and carrier name; [0051] tracking update can include status code or exception, shipment information; [0052] 
determining a first exception type for the first delivery exception based on the respective ruleset; ([0053] normalization module normalizes exception category when appropriate; [0054], [0059] normalization techniques are used to map carrier specific status and exception codes to internal status and exception codes)
selecting, based at least in part on the first exception type, a first automated corrective measure for the first delivery exception for the first incoming message of the incoming message stream from the first carrier regarding the first status information for the first shipment of products being handled by the first carrier; ([0085] system identifies if an exception is a candidate for automated resolution based on the exception code; [0090] rules for automated resolution may be carrier specific; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)
and automatically executing the first automated corrective measure for the first shipment of products to resolve the first delivery exception. ([0093] notification may include information for resolving exception; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)

Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the respective types of the delivery exceptions indicate that shipments are damaged, lost, or delayed. (table 2, paragraph [0069] exception types indicate damaged, delayed, and unable to track (lost))
Claims 5 and 15
Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the respective ruleset detects the first exception type for the first delivery exception by analyzing one or more codes of the first set of codes included in the first incoming message. ([0054], [0059] normalization techniques are used to map carrier specific status and exception codes to internal status and exception codes, including "matches exactly", "starts with" or "ends with" or other parsing)
Claims 6 and 16
Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the respective ruleset utilized by the exception event handler comprises a customized set of rules for each carrier of the one or more carriers that determine how the respective types of the delivery exceptions for the each carrier of the one or more carriers are handled. ([0085] system identifies if an exception is a candidate for 
Claims 7 and 17
Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein one or more customization graphic user interfaces on an electronic device is accessible by an intended recipient of the first shipment of products over a network to enable the intended recipient to specify user preferences for handling the first delivery exception when the first delivery exception occurs. (See at least figs. 3-5 for graphical user interfaces; [0090] rules specifying actions for exception may depend on recipient; [0095] and fig. 4 particularly, user schedules delivery appointment – the claim merely requires user input when the exception occurs. Examiner is willing to conduct an interview to discuss amendments that might clarify when the customization takes place)
Claims 8 and 18
Modica discloses the elements of claims 7 and 17, above. Modica also discloses:
wherein the one or more customization graphic user interfaces permit the first automated corrective measure to be correlated to the first exception type. (fig. 3 and [0095] user’s notice is correlated to the corrective measure)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0165635 to Modica et. al. .
Claims 2 and 12
Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
the exception event handler stores pre-defined functions for executing the automated corrective measures comprising: ([0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)


automatically transmitting notifications to intended recipients in response to the respective types of the delivery exceptions being detected; ([0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)
and ; ([0106]-[0107] system can compile feedback received; recipient feedback can be used for future exception processing; see also fig. 12 for soliciting the feedback)
and automatically executing the first automated corrective measure comprises executing one or more of the pre-defined functions for the automated corrective measures. ([0093] notification may include information for resolving exception; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)
Modica discloses detecting that a shipment is lost in paragraph [0069] and table 1, and that the system can record damaged goods in paragraph [0107]. Modica does not explicitly disclose automatically ordering a replacement item responsive to the exception. However, Ladden discloses that a replacement order may be automatically placed responsive to an exception. Ladden, [0102]-[0103]. Ladden also discloses automatically soliciting feedback from a recipient responsive to an exception indication in paragraph [0125]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the tracking system of Modica the ability to automatically order replacement items as taught by Ladden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Modica also discloses that the system may automatically offer financial discounts, such as free shipping or a discount code for a future purchase based on the type of exception detected. Modica, paragraph [0094]. Modica does not explicitly disclose issuing a refund. However, Good discloses that the shipment monitoring system may automatically issue refunds. Good, paragraph [0041]. It 
Claims 3 and 13
Modica in view of Ladden and Good discloses the elements of claims 2 and 12, above. Modica also discloses:
configuring the exception event handler to interact with:
a communication system that is configured to solicit the feedback from the intended recipients and to transmit the notifications to the intended recipients; ([0032] system includes a communication system; [0085] system can generate notifications in various formats; [0106]-[0107] system can compile feedback received; recipient feedback can be used for future exception processing; see also fig. 12 for soliciting the feedback; [0092]-[0094] exception management module may take specific actions, such as re-routing or notifying a recipient, to resolve exception)
an order management system that enables ; ([0106] user interface for order management)
and a transaction system that enables the ([0094] system can offer financial compensation to recipient responsive to a delivery exception)
configuring the exception event handler for the delivery system with a set of rules to detect one or more events that are not delivery exceptions; ([0029], [0051] system can detect non-exception status events; [0053] status codes are carrier-specific )
and upon detection of the one or more events, executing automated actions, via the exception event handler, associated with the one or more events. ([0029], [0051] system can detect non-exception status events; [0095] exception management module can send a notification to a recipient to schedule an appointment; [0079] system can flag an event when it detects a particular status)
Modica discloses detecting that a shipment is lost in paragraph [0069] and table 1, and that the system can record damaged goods in paragraph [0107]. Modica does not explicitly disclose automatically ordering a replacement item responsive to the exception. However, Ladden discloses that a replacement order may be automatically placed responsive to an exception. Ladden, [0102]-[0103]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the tracking system of Modica the ability to automatically order replacement items as taught by Ladden since the claimed invention is merely a combination of old elements, and in the combination each 
Modica discloses a transaction system as above, and that the system may automatically offer financial discounts, such as free shipping or a discount code for a future purchase based on the type of exception detected in paragraph [0094]. Modica does not explicitly disclose the function of enabling a refund. However, Good discloses that the shipment monitoring system may automatically issue refunds. Good, paragraph [0041]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the automated resolution system of Modica with the automated refund system of Good in order to create a system for “tracking late shipments and an automated process for efficiently tracking the eligible refunds and claiming the same from the carrier on behalf of the user as a complete interlinked web service.” Good, paragraph [0044]. 

Claims 19 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0165635 to Modica et. al. (“Modica”) in view of U.S. Patent Publication No. 2002/0095347 to Cummiskey (“Cummiskey”).
Claims 9 and 19
Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
displaying a customization graphic user interface comprising functions for: ([0102], [0104] dashboard for managing shipments)

adding, editing, and deleting each of the one or more carriers that are able to interface with the exception event handler; ([0042]-[0045] adding carriers to a system that matches users with carriers based on received shipping information; [0046]-[0047] editing a carrier's information for the system; [0046] deleting a carrier from the system)
adding, editing, and deleting respective exception types for each of the one or more carriers that are able to interface with the exception event handler, wherein the respective exception types for the first carrier comprise the first exception type; ([0042]-[0047] adding, editing, and deleting carrier information in a database, including the carrier's capabilities; [0046] editing data, methods, rates, and values related to the selected carrier)
and adding, editing, and deleting respective automated corrective measures for each of the one or more carriers that are able to interface with the exception event handler, wherein the respective automated corrective measures for the first carrier comprise the first automated corrective measure. ([0042]-[0047] adding, editing, and deleting carrier information in a 
Modica discloses a system wherein carrier-specific exception codes and automated resolution codes can be ingested and normalized, as set forth above, and a user interface for managing shipments across multiple carriers. Modica does not explicitly disclose adding, editing, and deleting the carrier-specific information. However, Cummiskey teaches a known technique of generating a graphical user interface for adding, editing, and deleting data specific to a particular carrier. One having ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Cummiskey would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data editing features into similar systems. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0165635 to Modica et. al. (“Modica”) in view of U.S. Patent Publication No. 2010/0250446 to Mackenzie et. al. (“Mackenzie”).
Claims 10 and 20
Modica discloses the elements of claims 1 and 11, above. Modica also discloses:
wherein the exception event handler monitors the queue in real-time to detect the incoming messages of the incoming message stream that include the first delivery exception. ([0029] system tracks a current 
Applicant’s originally filed specification discloses that “real-time” may actually be “near” real-time, and may be based on triggering events. Applicant’s originally filed specification, paragraph [0015]. Thus, under Applicant’s use of “real-time,” the claim is met. Nevertheless, to the extent that Modica may be construed as failing to disclose real-time monitoring, Mackenzie discloses a system which allows a user to communicate with multiple shippers and which provides real-time monitoring of load location, status, condition, etc. Mackenzie, paragraphs [0024], [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the multi-carrier monitoring system of Modica with the multi-carrier monitoring system of Mackenzie in order to “aid in negotiations between carriers and shippers.” Mackenzie, paragraph [0024]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628